Citation Nr: 1614501	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  12-10 668	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a hearing loss disability.

2. Entitlement to service connection for diabetes mellitus, type II.

3. Entitlement to service connection for a skin disorder (claimed acne).

4. Entitlement to service connection for a urinary tract disorder with dysuria.

5. Entitlement to service connection for residuals of traumatic brain injury (TBI), to include dizziness, vision problems, neck problems and hand tremors.

6. Entitlement to service connection for headaches.

7. Entitlement to service connection for lumbar spine strain with mild degenerative joint disease (DJD).

8. Entitlement to service connection for a heart disorder with bilateral leg edema.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1985 to June 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February and July 2010 rating decisions issued by the RO. 

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.

The issues of entitlement to service connection for diabetes, a skin disorder (claimed acne), residuals of TBI and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a February 2008 rating decision, the AOJ denied service connection for a bilateral hearing loss disability; she did not perfect an appeal to this decision. New and material evidence was not received within one year of notification.  

2. The material added to the claims files subsequent to the February 2008 rating decision does not include evidence that relates to an unestablished fact necessary to substantiate the claim or that is more than cumulative or redundant of that previously considered. 

3. The Veteran's current urinary tract disorder with dysuria is not attributable to disease or injury sustained during her period of service.

4. With resolution of the benefit of the doubt in the Veteran's favor, a lumbar spine disability relates to service.

5. The Veteran does not have a heart disorder.


CONCLUSIONS OF LAW

1. The February 2008 rating decision that denied service connection for a left ear hearing loss disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015). 

2. The evidence received subsequent to the February 2008 decision denying service connection for a bilateral hearing loss disability is not new and material and the claim is not reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015). 

3. The criteria for service connection for a urinary tract disorder with dysuria are not met. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4. The criteria for service connection for lumbar spine strain with mild DJD are met. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

5. The criteria for service connection for a heart disorder are not met. 38 U.S.C.A. §§ 1131, 1154 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015). VCAA applies to the instant claims. 

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). The duty to notify in this case was satisfied by letters sent to the Veteran in September 2009 and March 2010. The claims were last adjudicated in March 2012.

The duty to assist the Veteran has also been satisfied in this case. The Veteran's service treatment records as well as all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with her claims. The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

In addition, the Veteran was afforded multiple VA examinations in connection with her claims for service connection. When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

The VA examinations and the medical opinions obtained are adequate to evaluate the claims for service connection herein decided, as the opinions were predicated on a full reading of the service treatment records as well as the private and VA medical records contained in the Veteran's claims file. The examiner considered all of the pertinent evidence of record, including the contentions and statements of the Veteran and provided a complete rationale for the opinions stated, relying on and citing to the records reviewed. 

VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met. 38 C.F.R. § 3.159(c)(4). See Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ).

In summary, the Veteran was notified and aware of the evidence needed to substantiate her claim, the avenues through which she might obtain such evidence, and the allocation of responsibilities between herself and VA in obtaining such evidence. She was an active participant in the claims process submitting evidence and argument and presenting for a VA examination. 

New and Material - Hearing Loss


Generally, a claim that has been denied in an unappealed RO decision or a Board decision may not thereafter be reopened and allowed. 38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014). The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for the reopening of claims. The Court of Appeals for Veterans Claims (Court) noted that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, does not require new and material evidence as to each previously unproven element of a claim. Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The RO denied the Veteran's claim of service connection for a bilateral hearing loss disability in a February 2008 rating decision.  In particular, the RO found that although service treatment records demonstrate the Veteran was routinely exposed to noise in service and had slight high frequency hearing loss at discharge, there was no evidence, in service or after, of a bilateral hearing loss disability for VA purposes. 

The evidence in February 2008 included the service treatment records, post service VA treatment records (dated from July 2003 to February 2008) and the report of the December 2007 VA audiometric examination (that documented clinically normal hearing). The Veteran was informed of this decision and apprised of her appellate rights, but she did not perfect a timely appeal. Therefore, the February 2008 rating decision became final. 38 C.F.R. § 20.1103. 

In August 2009, the Veteran requested that her claim be reopened. The evidence received since the February 2008 rating decision includes various lay statements submitted by the Veteran reiterating her previously rejected assertions that she has current bilateral hearing loss disability due to disease or injury sustained during service. Additionally, an August 2009 letter from the Veteran's community band director reflects that the Veteran needed special assistance to tune her instrument. The band director did not know if her problem was a result of tone deafness or hearing loss. 
These statements are cumulative in nature and repetitive of her previous assertions. The more recent VA treatment records do not serve to support her lay assertions that she has current bilateral hearing loss disability that onset due to disease or injury sustained in service. The August 2009 VA primary care treatment record reflects that review of systems shows that the Veteran had no decrease in hearing. Thus, she does not have bilateral hearing loss disability for VA purposes.

These more recent VA treatment records confirm that the Veteran does not have a bilateral hearing loss disability. 38 C.F.R. § 3.385 (2015). The fact that she did not have a bilateral hearing loss disability had been established previously. Thus, this evidence is cumulative.

The Veteran has attacked the adequacy of the previously considered December 2007 VA audio examination, but the Board finds that the examination was adequate. The audiologist reviewed the claims file, which included the Veteran's STRs, VA treatment records and lay assertions; and recorded the Veteran's report of hearing difficulty. The audiologist physically examined the Veteran; provided audiometric findings; entered a diagnosis; provided a medical opinion; and, provided a rationale for his medical opinion, which was based on a review of the medical records, taking into account the Veteran's history and performing examination. 

The Veteran has not provided an explanation of how the examination was performed in an insufficient manner other than to suggest that the audiologist did not consider her service treatment records, specifically her discharge examination. However the examining audiologist fully understood the basis for the Veteran's claim yet still determined, after reviewing the facts of the case and performing audiometric testing, that the Veteran did not have a current hearing loss disability for VA purposes. The lack of a diagnosed hearing disorder is the basis for this continued denial of her claim. Thus the Board finds that the examination was fully adequate for an informed decision. Monzingo v Shinseki, 26 Vet. App. 97 (2012) (holding that "examination reports are adequate when, as a whole, they sufficiently inform the Board of a medical expert's judgment on a medical question and the essential rationale for that opinion" even when the rationale does not explicitly "lay out the examiner's journey from the facts to a conclusion" ) (citing Acevedo v. Shinseki, 25 Vet. App. 286, 293 (2012) (noting that the law imposes no reasons-or-bases requirement on examiners)); see also D'Aries v. Peake, 22 Vet. App. 97, 104   (2008) (holding that an examination is adequate when it is based on consideration of the claimant's medical history and describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

For these reasons, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of service connection for a bilateral hearing loss disability.   

Service Connection 

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Urinary Tract Disorder with Dysuria

The Veteran contends that she has a current urinary tract disorder with dysuria that onset during her period of service. However, the preponderance of the evidence is against a finding that the Veteran's current urinary tract disorder with dysuria onset during service or is otherwise attributable to disease or injury sustained during her period of service and the appeal will be denied. 

During her period of service, the Veteran received treatment for complaints of pelvic pain and painful/frequent urination trouble with dysuria in December 1987.

Subsequent to service, May 2004 Women's health note reflects that a small cyst was noted on the cervix at 12:00; otherwise, pelvic examination was generally within normal limits. She had normal discharge.

The November 2009 report of VA Genitourinary examination documents the Veteran's complaint of occasional episodes of cystitis during service that was easily treated with oral antibiotics. Since her discharge, she alleged that she experienced occasional dysuria immediately prior to her menses that resolved when she drank cranberry juice. There was no record of any bacteria-related cystitis. She denied any hospitalization for bladder infections and denied needing bedrest for her urinary symptoms. She denied significant urinary incontinence; urinary hesitancy; history of renal stones, nephritis or GU cancer. Catheterization was not needed to promote bladder emptying and dialysis was not needed. The diagnosis was episodic dysuria without evidence of pyuria or bacteria-related cystitis. 

The examiner commented that such pre-menstrual dysuria was common but did not reflect an underlying pathologic condition. The examiner found that the Veteran's current pre-menstrual urinary symptoms represented episodic and separate bouts of symptoms and not any recurring pathological condition. The examiner concluded that the Veteran's current GU (genitourinary) symptoms were separate and not directly related to her GU symptoms she experienced during her period of service.

The preponderance of the evidence is against the claim of service connection for a urinary tract disorder with dysuria and the appeal will be denied. Though the Veteran has current disability (episodic dysuria), the preponderance of the evidence is against a finding of a linkage between the onset of the current urinary tract disorder and a period of service. Rather, the evidence shows that the Veteran's current urinary symptoms were episodic and separate bouts of symptoms that were not directly related to the GU symptoms she experienced during her period of service (See November 2009 VA examination report). 
 
This conclusion is probative as it is based on accurate facts presented by both the service treatment records and the assertions made by the Veteran at the time of the VA examination. Also, notably, there is no competent or credible evidence or opinion that even suggests that there exists a medical relationship, or nexus, between the current urinary tract condition with dysuria and a period of the Veteran's service.

The only other evidence of record supporting this claim is the various general lay assertions. The Veteran was competent to state that she experienced GU symptoms in service. However, she is a lay person and is not competent to establish that she has current urinary tract disorder with dysuria related thereto. The Veteran is not competent to provide etiology of any current urinary tract disorder with dysuria. The question regarding the etiology of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for urinary tract disorder with dysuria must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Lumbar Spine Strain with Mild DJD

The Veteran contends that she has a current lumbar spine disability that onset due to disease or injury sustained her period of service. During service, the Veteran received treatment for complaints of low back pain (that progressed to upper back pain) after loading generators onto a truck out in the field. The assessment was muscle strain.

Subsequent to service, the November 2009 report of VA Spine examination documents the Veteran's complaint of sustaining low back strain in the service while lifting generators. She reported that she was treated with medication and the condition initially improved. However, she alleges that she experiences recurrent lower back pain on an intermittent basis. On examination, the diagnosis was lumbar strain with mild DJD. The examiner noted that the service treatment records documented that her back pain was located between her shoulder blades and upper thoracic region and that she did not complain of any lower back pain. Thus, the examiner found that the Veteran's lumbar spine disability was clearly not the same condition that she reported in the service treatment records and opined that it was not at least as likely as not related to service. The examiner further concluded that there was no indication of a lower back disorder that would be secondary to or aggravated by the thoracic strain in service. The examiner reiterated that there were no complaints of low back pain in the service treatment records; therefore, the Veteran's current complaints of lower back (lumbar spine disability) were not likely related to service.

In the April 2010 report of VA Spine examination, the Veteran reiterated her assertion that she sustained lower back injury from lifting generators in service. On examination the diagnosis was mild thoracolumbar degenerative disc disease (DDD) with very early DJD.

The Board notes that service connection is in effect for DDD of the thoracic spine (claimed as back condition). The evidence is in relative equipoise in showing that the current lumbar spine disability originated from the same in-service injury as the service-connected DDD of the thoracic spine. The benefit-of-the-doubt rule applies and the Veteran's claim for service connection for a lumbar spine disability is granted. See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 55 (1990).

The Board expresses no opinion regarding the severity of the disability. The RO will assign an appropriate disability rating on receipt of this decision. Ferenc v. Nicholson, 20 Vet. App. 58   (2006) (discussing the distinction in the terms "compensation," "rating," and "service connection" as although related, each having a distinct meaning as specified by Congress).

Heart Disorder

The Veteran contends that she has a heart disorder related to her service-connected asthma (specifically medication used for treatment thereof). However, the preponderance of the evidence is against a finding that the Veteran has the disorder and the appeal will be denied. 

Subsequent to service, April 2010 report of VA heart examination reflects that exercise stress test was normal and negative for subjective or objective findings of ischemia. The examiner concluded there was no evidence of any heart disorder, i.e., there was no objective evidence of any heart failure, ischemia, or any other cardiac disease.

The claim of service connection for a heart disorder must be denied. Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability. See 38 U.S.C.A. §§ 1110, 1131.  The more probative evidence establishes that the Veteran does not have a heart disorder. Thus, there can be no valid claim for service connection. See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Veteran was competent to state that she used multiple medications to control her service-connected asthma and that the medications had noted side effects. However, she is a lay person and is not competent to establish that she has a current heart disorder as a result. The Veteran is not competent to diagnose any current heart disorder. The question regarding the diagnosis of such a disability is a complex medical issue that cannot to be addressed by a layperson. In that regard, her allegations are non-specific and are no more than conjecture and do not rise to the type of evidence addressed by Jandreau. See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

The claim of entitlement to service connection for a heart disorder must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. at 53-56 (1990).


ORDER

The application to reopen a claim for service connection for a bilateral hearing loss disability is denied. 

Entitlement to service connection for a urinary tract disorder with dysuria is denied.

Entitlement to service connection for lumbar spine strain with mild DJD is granted.

Entitlement to service connection for a heart disorder with bilateral leg edema is denied.


REMAND

The Board has determined that additional development is required and the appeal is therefore REMANDED to the AOJ for the following actions:

1. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed diabetes. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 




A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include May 1985 and June 1988 service treatment records (reflecting that the Veteran was borderline diabetic) and September 2009 VA primary care treatment report (providing an assessment of "hyperglycemia most likely diabetes mellitus (DM) type 2), the examiner should provide opinion with supporting explanations as to the following: 
 
Whether there is a current diagnosis of diabetes mellitus and whether any diagnosed diabetes onset during the Veteran's period of service.

The examination report must include a complete explanation for all opinions and conclusions reached.

2. Schedule the Veteran for a VA skin examination to determine the nature and likely etiology of the claimed skin disorder. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the October 1987 service treatment record (reflecting that the Veteran requested over-the-counter medication for pimples), April 1989 service report of medical examination (documenting mild acne vulgaris) and May 2011 VA dermatology consult (reflecting the Veteran sought treatment for multifocal pruritic eruption), the examiner should provide opinion with supporting explanations as to the following: 
 
Whether there is a current diagnosis of a skin disorder and whether any diagnosed skin disorder onset due to event or incident of the Veteran's period of service. 

The examination report must include a complete explanation for all opinions and conclusions reached.

3. Schedule the Veteran for a VA examination to determine the nature and likely etiology of the claimed residuals of TBI and headaches. The claims file should be made available to the examiner for review prior to examination. All indicated tests and studies should be performed and the clinical findings should be reported in detail. 

A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After reviewing the entire record, to include the February 1987 service treatment record (documenting the Veteran's complaints of dizziness, nausea and that she passed out in the shower), the examiner should provide opinions with supporting explanations as to the following: 
 




a) Whether residuals of TBI or headaches onset due to disease or injury sustained in service (specifically in-service fall in the shower).

b) Whether headaches was CAUSED BY service-connected disease.

c) Whether it is at least as likely as not that any headaches was AGGRAVATED BY (permanently worsened) service-connected disease or injury. 

If aggravation of any headaches by service-connected disease or injury is shown, the examiner should objectively quantify, to the extent possible, the degree of aggravation beyond the level of impairment had no aggravation occurred. 

The examination report must include a complete explanation for all opinions and conclusions reached.

4. After completing development, readjudicate the appeal and follow all other appellate procedures. 

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


